Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan M. Gallo on February 1st, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, 
Line 3, “and a cup” has been changed to --a cup--
Line 13, “the housing,” has been changed to -- the housing in the radial direction --
In Claim 3, 
Line 4, “a radial direction” has been changed to -- the radial direction --
Line 4, “an inner peripheral surface” has been changed to -- the inner peripheral surface –
In Claim 5, Lines 2-3, the following recitation has been deleted from the claim: 
“the plurality of blades are first blades, 
 the cup is provided with a second blade” 


In Claim 8, Line 3, “the outer peripheral surface” has been changed to -- the outer peripheral surface of the housing --
In Claim 9, 
Line 1, the dependency of “claim 1” has been changed to -- claim 8 --
Line 3, “the rotational axis” has been changed to -- a rotational axis –
Line 4, “the middle” has been changed to -- a middle --
Response to Amendment/Remarks
	Applicant’s amendments and/or arguments overcome all prior claim objection(s) and 112(b) rejection(s) set forth in the Office Action mailed 10/29/2021, consequently, the claim objection(s) and 112(b) rejection(s) have been withdrawn. New claim objection(s) and 112(b) antecedent and/or clarity issues raised by the amendment have been addressed via Examiner’s Amendment above.
	With respect to the prior art rejections, Applicant’s arguments have been fully considered but are considered moot in light of the reasons for allowance (see below) directed to the Examiner’s Amendment incorporated herewith.
Allowable Subject Matter
	Claims 1 and 3-9 are allowed.

    PNG
    media_image1.png
    461
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    729
    media_image2.png
    Greyscale

	Regarding Claim 1, in an interview held with Applicant on 2/1/2022, it was agreed upon that multiple hole parts formed in the outer peripheral surface of the housing in the radial direction was neither disclosed or taught by the closest prior art Czulak, US 2011/0116928 A1(see annotated figure 2 of instant application compared to annotated figure 4 of Czulak). An amendment was agreed upon to positively recite the outer peripheral surface of the housing in the radial direction in order to clearly distinguish over the prior art, and place the application in condition for Allowance.
	Claims 3-9 are also allowed due to their dependency.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Examiner, Art Unit 3745